Title: 9 July., 9 July 1776
From: Adams, John,Continental Congress, Board of War
To: 


       
       9 July. The congress named officers for the Virginia Rifle Company and resolved that money be sent to Virginia and Maryland for the rifle companies (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 5:529; Note: An additional resolution immediately following and concerning the appointment of William Palfrey to the rank of lieutenant colonel may have proceeded from the same report).
      